      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

 v.
                                                        Criminal No. 19-153 (FAB)
 ELIMAR ALICIA CHARDÓN-SIERRA,
 Defendant.


                      RESPONSE IN OPPOSITION TO DEFENDANT’S
                        MOTION TO DISMISS THE INDICTMENT

       The Framers of the Constitution established the federal judiciary in such a way as to

insulate judges from popular whims to encourage decisions based on the law, even if at odds with

public sentiment. See, e.g., Chisom v. Roemer, 501 U.S. 380, 400 (1991) (observing that “[t]he

Framers of the Constitution . . . established that Article III judges would be appointed, rather than

elected, and would be sheltered from public opinion by receiving life tenure and salary

protection.”).   The Constitution nonetheless guarantees to all the right to manifest public

dissatisfaction with the decisions of government officials, including those of federal judges. See

generally U.S. Const. Am. I. At issue in this case is whether Defendant Elimar Alicia Chardón-

Sierra (“Chardón”) may be held criminally liable for making multiple harassing telephone calls

with a threatening undertone to a federal judge’s place of work merely because she was dissatisfied

with that judge’s ruling on a particular issue.

       In moving to dismiss the indictment in this case, Chardón would have the Court deprive a

jury from having the opportunity to consider the evidence in deciding whether she violated 47

U.S.C. § 223(a)(1)(E). For the reasons set forth below, the Court should deny Chardón’s motion

to dismiss, and allow this case to proceed to trial on its merits before a jury.



                                                  1
         Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 2 of 17



                                     RELEVANT BACKGROUND

          On February 4, 2019, Judge Laura Taylor Swain, a United States District Judge in the

Southern District of New York, approved a bankruptcy settlement agreement between the

Government of Puerto Rico and the Puerto Rico Sales Tax Financing Corporation (“COFINA”).

See generally In re Financial Oversight and Mgmt. Bd. for P.R., 360 F. Supp. 3d 65, 67 (D.P.R.

2019) (Swain, J.). Evidently dissatisfied with Judge Swain’s approval of the settlement, Chardón

called Judge Swain’s chambers the next day on three separate occasions. Notably, Chardón made

no inquiries as to what legal recourse she may have to challenge Judge Swain’s approval of the

settlement agreement. Rather, she embarked on several obscenity-laden rants with threatening

undertones. Merely to illustrate, below are some of the words Chardón uttered on Judge Swain’s

answering device: 1

    First Call at 9:03 a.m.          Second Call at 12:40 p.m.     Third Call – at 12:46 p.m.
    Duration 1:51                    Duration 2:28                 Duration 6:52
    “I hope you are happy that you   “You all have our lives in your
                                                                   “You know? You should end
    have screwed every Puerto        fucking hands, motherfucking  up homeless. You should end
    Rican alive. Thank you, have a                                 up homeless, homeless, not the,
                                     bitch, you all have our lives in
    good day and I really, really    your hands….”                 no, no, no, that’s too extreme,
    hope you get mugged, so you                                    homeless,     without     health
    can feel…”                                                     insurance. Yeah, I hope you get
                                                                   homeless. I hope you lose your,
                                                                   your, your health insurance. I
                                                                   really hope you lose your health
                                                                   insurance, yeah.”
                                     “I’ll have you pay. I’ll have “And you know what? Why
                                     you pay. I’ll have you pay.”  don’t you move to Puerto Rico?
                                                                   You won’t, fucking coward.
                                                                   You won’t go to Puerto Rico to
                                                                   see what is done to us.”
                                     “You have us hostage. You “Of course God will be happy
                                     have condemned us. Fuck with this shit. He’s a psycho,

1
 In compliance with the Court’s order, counsel for Chardón sent the recordings of the voice
messages via email to the Court’s staff on May 6, 2019. The United States respectfully urges the
Court to listen to the actual recordings for a fuller appreciation of the context of Chardón’s words,
and the tone Chardón used in uttering them.


                                                    2
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 3 of 17



                                 you, fuck you, fuck you again.   just like you. You’re a psycho,
                                 And ever again and I hope you    bitch. You’re a psycho bitch.
                                 die,    you     motherfucking    You’re a psycho bitch. What
                                 bitch.”                          you did, what you just did,
                                                                  motherfucker,       you      just
                                                                  condemned a whole island,
                                                                  bitch. Who’s a psycho bitch?
                                                                  You’re the psycho bitch. How
                                                                  does it feel, huh?”
                                                                  “Fuck you. Fuck you. You
                                                                  know what? Be homeless.
                                                                  Come to Puerto Rico and live
                                                                  one year. Come and do it,
                                                                  motherfucking (unintelligible),
                                                                  because you know what you did
                                                                  is wrong and you are not gonna
                                                                  come in here live with us
                                                                  without hospitals.”
                                                                  We hate you. We fucking hate
                                                                  you and we fucking hope you
                                                                  get the worst in this life. You
                                                                  just condemned us and you
                                                                  have to know that you’re a
                                                                  fucking bitch, that you’re the
                                                                  worst. You wanna be a fucking
                                                                  bitch? You wanna be a fucking
                                                                  bitch? Die, bitch, die. What you
                                                                  gonna do? What you gonna do?
                                                                  I want you dead. What you
                                                                  gonna do you, huh? Gonna
                                                                  come and get me arrested?
                                                                  Come on. I’m gonna get a better
                                                                  life if you arrest me.

       On February 28, 2019, a federal grand jury sitting in the District of Puerto Rico returned

an indictment charging Chardón with a violation of 47 U.S.C. § 223(a)(1)(E). Specifically, the

indictment alleges that “on or about February 5, 2019, in the District of Puerto Rico . . . the

defendant, Elimar Alicia Chardón-Sierra, in interstate and foreign communications, made repeated

interstate telephone calls during which communication ensued in the form of several harassing

voice messages, solely to harass a person at the called number and the person who received the




                                               3
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 4 of 17



communication. All in violation of Title 47, United States Code, Section 223(a)(1)(E).” Docket

No. 21.

                               APPLICABLE LEGAL STANDARD

          The Supreme Court has observed that “an indictment is sufficient if it, first, contains the

elements of the offense charged and fairly informs a defendant of the charge against which he must

defend, and, second, enables him to plead an acquittal or conviction in bar of future prosecutions

for the same offense.” Hamling v. United States, 418 U.S. 87, 117 (1974). The Federal Rules of

Criminal Procedure admonish the United States to satisfy this standard not with an exhaustive

statement of the evidence against the defendant, but rather with “a plain, concise, and definite

written statement of the essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1).

An indictment, therefore, achieves its purposes if it “sufficiently sets forth the elements of the

offense charged” and includes “the core facts of the criminality charged.” United States v. Barker

Steel Co., 985 F.2d 1123, 1125-26 (1st Cir. 1993). This the indictment may accomplish by

“stat[ing] the offense using the words of the statute . . . ‘accompanied with such a statement of the

facts and circumstances as will inform the accused of the specific offense, coming under the

general description, with which he is charged.’” See United States v. Landham, 251 F.3d 1072,

1079 (6th Cir. 2001) (quoting Hamling, 418 U.S. at 117-18)); United States v. Flaharty, 295 F.3d

182, 198 (2d Cir. 2002) (“[A]n indictment need only track the language of the statute and, if

necessary to apprise the defendant of the nature of the accusation against him, state time and place

in approximate terms.”).

          The First Circuit Court of Appeals has observed that “[w]hen a federal court uses its

supervisory power to dismiss an indictment it directly encroaches upon the fundamental role of the

grand jury. That power is appropriately reserved, therefore, for extreme limited circumstances.”

Whitehouse v. United States District Court, 53 F.3d 1349, 1360 (1st Cir. 1995) (emphasis added).

                                                   4
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 5 of 17



                                          DISCUSSION

       As an initial matter, it is worth emphasizing what is not before the Court. The extent to

which the Puerto Rico Oversight, Management, and Economic Stability Act (PROMESA) is a

wise piece of legislation is not before the Court. Nor is it the Court’s task to pass judgment on the

correctness of Judge Swain’s approval of the settlement between the Government of Puerto Rico

and COFINA. The United States is mindful that there are a wide range of strongly held views on

PROMESA generally, and of Judge Swain’s approval of the settlement between the Government

of Puerto Rico and COFINA particularly. The United States is also mindful that the Constitution

guarantees to all the right to hold such views, make them public, and petition government

representatives to adopt policies consistent with their own particular views. See generally U.S.

Const. Am. I.

       At bottom, the question raised in this case is whether the Constitution guarantees a citizen

dissatisfied with a federal judge’s decision the right to call that judge’s place of work on multiple

occasions for the sake of telephonically harassing and intimidating the judge by calling her a

“motherfucking bitch” and a “psycho bitch,” telling the judge “I hope you die” and “I’ll have you

pay,” daring the judge to “move to Puerto Rico,” and repeatedly hurling “fuck you” insults at the

judge. The United States respectfully submits that it does not.

       Chardón raises three primary arguments in support of her motion to dismiss: (1) the

indictment fails to state an offense; (2) 47 U.S.C. § 223(a)(1)(E) is facially unconstitutional; and

(3) 47 U.S.C. § 223(a)(1)(E) is unconstitutional as applied to Chardón’s conduct because the

United States is seeking to punish political speech. These arguments are meritless.

       A. The Indictment Adequately Alleges a Violation of 47 U.S.C. § 223(a)(1)(E)

       To sustain her position that the indictment fails to state an offense, Chardón argues that the



                                                 5
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 6 of 17



indictment fails to specify the words she uttered to constitute the commission of a crime, and then

proceeds to attack the strength of the United States’ case by averring both that her communications

were not criminal insofar as they constitute political speech, and that there were no “repeated”

communications. Neither of these arguments form a legally adequate basis for the Court to take

the “extraordinary step” of dismissing the indictment. See United States v. Stokes, 124 F.3d 39,

44 (1st Cir. 1997) (“Because the public maintains an abiding interest in the administration of

criminal justice, dismissing an indictment is an extraordinary step.”).

          1. The Indictment is Facially Valid because it Apprises Chardón of the Conduct of
             which She Must Defend

          Under 47 U.S.C. § 223(a)(1)(E), “[w]hoever, in interstate or foreign communications

makes repeated telephone calls or repeatedly initiates communication with a telecommunications

device, during which conversation or communication ensues, solely to harass any specific person

shall be fined under title 18, or imprisoned for not more than two years, or both.” Notably, Chardón

does not argue that the indictment fails to allege each element of the offense. Nor could she. The

indictment specifies that “on or about February 5, 2019. . . in the District of Puerto Rico . . . Elimar

Chardón-Sierra, in interstate and foreign communications, made repeated interstate telephone calls

during which communication ensued in the form of several harassing voice messages, solely to

harass the person at the called number and the person who received the communication.” Docket

No. 21.

          Indeed, the indictment sets forth each essential element of the charged offense, specifies

the date and place the offense occurred, and specifies the manner in which it occurred (i.e., “in the

form of several harassing voice messages”). Relying on United States v. Buddenberg, No. CR-09-

00263 RMW, 2010 U.S. Dist. LEXIS 78201, at *28-29 (C.D. Cal. July 12, 2010) (dismissing

indictment without prejudice), Chardón argues that the indictment is invalid because it does not


                                                   6
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 7 of 17



set forth the contents of the words she uttered. Chardón’s reliance on Buddenberg is misplaced

for two reasons.

       First and foremost, Buddenberg, a district court decision from the Central District of

California, has no precedential weight.

       Second, the indictment at issue in Buddenberg sparsely alleged that the defendants engaged

in a “course of conduct involving threats, acts of vandalism, property damage, criminal trespass,

harassment, and intimidation,” in violation of 18 U.S.C. § 43. Here, by contrast, the indictment is

more specific because it alleges that on or about February 5, 2019, Chardón “made repeated

interstate telephone calls during which communication ensued in the form of several harassing

voice messages, solely to harass the person at the called number and the person who received the

communication.” (emphasis added). This is more than sufficient to apprise Chardón of the

conduct for which the United States seeks to hold her criminally accountable, and to allow Chardón

to plead jeopardy. See, e.g., United States v. Debrow, 346 U.S. 374, 376 (1953) (observing that

the purpose of an indictment is to “apprise[] the defendant of what he must be prepared to meet,

and, in case any other proceedings are taken against him for a similar offense, whether the record

shows with accuracy to what extent he may plead a former acquittal or conviction.”); see also

United States v. Savarese, 686 F.3d 1, 6 (1st Cir. 2012) (“In general, an indictment is adequate if

it specifies the elements of the offense charged, fairly apprises the defendant of the charge against

which he must defend, and allows him to contest it.”); United States v. Vila, No. 3:08-cr-297 PJB,

2009 U.S. Dist. LEXIS 2729, at *6-7 (D.P.R. Jan. 9, 2009) (Barbadoro, J.) (“The requirements of

an indictment are simple and few: it must set forth the elements of the offense charged, alert the

defendant to what he is facing, and show the defendant to what extent he may plead double

jeopardy. If those requirements are met, then an indictment, valid on its face, returned by a legally



                                                 7
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 8 of 17



constituted grand jury calls for a trial on the merits.”) (internal citation and quotation marks

omitted).

       2. The Remainder of Chardón’s Arguments as to the Validity of the Indictment go
          to the Weight of the Evidence and are Inappropriate to Resolve on a Motion to
          Dismiss

       In addition to challenging the facial validity of the allegations set forth in the indictment,

Chardón also argues that the indictment should be dismissed because: (1) her communications

were not intended “solely to harass,” and (2) the United States cannot prove that she made repeated

telephone calls as required under 47 U.S.C. § 223(a)(1)(E). 2 Docket No. 47 at 27-29.

       To address these arguments, the United States begins with first principles: “Not all speech

enjoys the protection of the first amendment, and in enacting § 223 the Congress had a compelling

interest in the protection of innocent individuals from fear, abuse or annoyance at the hands of

persons who employ the telephone, not to communicate, but for other unjustifiable motives.”

United States v. Lampley, 573 F.2d 783, 787 (3d Cir. 1978).

       Whether Chardón’s intent was solely to harass Judge Swain or her staff, who were

sufficiently alarmed by the messages Chardón left to alert Deputy U.S. Marshals, is ultimately a

factual question for the jury to resolve at trial, not a legal one for the Court resolve on a motion to




2
  Chardón’s “challenge to the probative value of the indictment’s allegations [ ] shows that [s]he
is fully aware of the allegations against [her] and the unlawful conduct [s]he is charged with.” See
United States v. Soler, No. 16-742 (ADC), 2018 U.S. Dist. LEXIS 179125, at *9 (D.P.R. Oct. 15,
2018) (Delgado-Colón, J.) (denying motion to dismiss indictment challenging the facial validity
of the indictment’s allegations and the strength of the evidence). This further bolsters the United
States’ argument that the indictment satisfies the requirements of Federal Rule of Criminal
Procedure 7(c)(1).



                                                  8
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 9 of 17



dismiss.3 At trial, the United States will request that the Court instruct the jury that the term

“harass” means “to provoke an adverse emotional reaction.” See, e.g., United States v. Tobin, 545

F. Supp. 2d 189, 192 (D.N.H. 2008) (defining “harass” as “to provoke an adverse emotional

reaction,” and granting a judgment of acquittal following trial conviction upon concluding that the

evidence was insufficient to support a finding that the defendant’s purpose was to harass)

(interpreting 47 U.S.C. § 223(a)(1)(D) which has “intent to harass” as an element); see also United

States v. Tobin, 480 F.3d 53 (1st Cir. 2007) (interpreting 47 U.S.C. § 223(a)(1)(D) as requiring

“an intent to provoke adverse reactions in the called party”). The United States will also request

that the Court instruct the jury that to find Chardón guilty, it must be convinced beyond a

reasonable doubt that her sole purpose was to harass. That Chardón may have had a political

motive simply does give her license to commit a crime. See, e.g., National Organization for

Women v. Operation Rescue, 37 F.3d 646, 656 (D.C. Cir. 1994) (explaining that the First

Amendment does not provide a defense to a criminal charge merely because a defendant uses

words to carry out the illegal acts, and citing cases).

       At trial, the jury will be well equipped to consider whether the United States has satisfied

each element of the charged offense after listening to the recorded voice messages, and considering

other evidence the United States intends to present. Factual issues, such as whether Chardón

repeatedly made telephone calls solely to harass, however, are simply not ripe for resolution on a

motion to dismiss. United States v. Stepanets, 879 F.3d 367, 372 (1st Cir. 2018) (“[A] court must

deny a motion to dismiss [a criminal indictment] if the motion relies on disputed facts.”); see also

United States v. Whiffen, 121 F.3d 18, 22 (1st Cir. 1997) (holding that whether a defendant’s



3
 Although not at issue before the Court at this time, Chardón’s acknowledgment that her conduct
could result in her arrest when she dared Judge Swain to “come and get [her] arrested” is probative
of her consciousness of criminal guilt.
                                                   9
     Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 10 of 17



remarks constituted a true threat in violation of 18 U.S.C. § 875(c) was “a question of fact and,

therefore, appropriately left for the jury.”); see also United States v. Salman, 378 F.3d 1266, 1268

(11th Cir. 2004) (“A motion for acquittal under Rule 29 is the proper avenue for contesting the

sufficiency of the evidence in criminal cases because there is no explicit authority to grant a pre-

trial judgment as a matter of law on the merits under the Federal Rules of Criminal Procedure.”).

       Chardón’s argument that the indictment is invalid because she engaged in a single

communication, and not multiple communications as 47 U.S.C. § 223(a)(1)(E) requires fares no

better. 47 U.S.C. § 223(a)(1)(E) makes it unlawful to “make[] repeated telephone calls or

repeatedly intitiate[] communication with a telephone communication device.” By Chardón’s own

admission, she made three separate telephone calls on the same date within an approximate period

of three and a half hours. In United States v. Grimes, the Eighth Circuit Court of Appeals held that

six counts alleging violations of 47 U.S.C. § 223(a)(1)(E) were multiplicitous, because they

covered a single course of conduct; yet the court refused to vacate the defendant’s conviction or

to resentence him because it imposed the sentences to run concurrently. 702 F.3d 460, 468 (8th

Cir. 2012). Notably, the Grimes court observed that “[a]lthough no court ha[d] defined the term

[repeated] as it is used in subsection E, under subsection D, the term repeated has been construed

to mean ‘repeated in close enough proximity to one another rightly to be called a single episode,

and not separated by periods of months or years.’” Id. at 469 (citation omitted). The Grimes court

further observed that this definition was consistent with its instruction to the jury explaining that

“[r]epeated or ‘repeatedly’ means to recur again and again, or to do over and over again in close

proximity to one another so as to be called a single episode and not separated by periods of months

or years.” Id.




                                                 10
     Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 11 of 17



       Here, there is no issue of multiplicity, as the repeated communications that occurred in

close proximity to one another were charged in a single count, in a manner consistent with the

guidance in Grimes. 4 More to the point, whether there were repeated telephone calls is a matter

for the jury to decide, not one that is ripe for disposition on a motion to dismiss. See Stepanets,

879 F.3d at 372.

       B. 47 U.S.C. § 223(a)(1)(E) Is Not Facially Invalid

       Tellingly, Chardón does not cite any authority concluding that 47 U.S.C. § 223(a)(1)(E) is

facially overbroad. And for good reason. No such authority exists to the best of the United States’

knowledge. 5




4
   Chardón’s reliance on United States v. Darsey, 342 F. Supp. 311 (E.D. Pa. 1972) for the
proposition that she cannot be held liable for making repeated harassing calls is misplaced. As an
initial matter, Darsey involved an acquittal following a bench trial, not the dismissal of an
indictment following the defendant’s motion to dismiss. The defendant in Darsey was charged
with violations of 47 U.S.C. § 223(1)(A) and 223(1)(D) for repeatedly calling his ex-mother-in-
law to inquire about the whereabouts of his son. The Court was not convinced that the defendant
made any of the calls with the sole intent to harass, and found that those calls handled by the
operator acting as an intermediary “were routine in content,” and so were not repeated calls made
solely to harass. See id. at 313-14. Here, by contrast, Chardón was relentless in her pursuit to
harass Judge Swain, making three calls within a timespan of approximately three and half hours.
Any notion that a harassing voice message that is later retrieved by a recipient cannot fall within
the ambit of what 47 U.S.C. § 223(a)(1)(E) proscribes has no basis in law. See, e.g., United States
v. Cope, 24 F. App’x 414, 415 (6th Cir. 2001) (affirming conviction for sending harassing
electronic mail messages in interstate and foreign communication in violation of 47 U.S.C. §
223(a)(1)(C)). Indeed, 47 U.S.C. § 223(a)(1)(E) requires “conversation or communication [to]
ensue[];” nothing in its text requires such conversation or communication to ensue at a time
contemporaneous with when the listener can hear it. Cf. Lampley, 573 F.2d at 788 (observing that
“[i]t was not the intention of Congress to permit the person who abuses telephonic communication
to evade liability under § 223(1)(D) [which is textually similar to 47 U.S.C. § 223(a)(1)(E) before
the statute was amended] by the device of placing only operator-assisted calls. Nor is it necessary
. . . that the call recipient verbally respond to the operator’s words.”)
5
 In Reno v. ACLU, 521 U.S. 844 (1997), the Supreme Court invalidated certain provisions of 47
U.S.C. §§ 223 et seq., specifically, those which regulated “indecent transmissions” and the display
of “patently offensive material.” It did not, however, invalidate any other portion of 47 U.S.C. §§
223 et seq.
                                                11
     Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 12 of 17



          Courts have been loath to declare statutes criminalizing harassment facially overbroad,

recognizing that “[p]rohibiting harassment is not prohibiting speech, because harassment is not a

protected speech.” E.g., Thorne v. Bailey, 846 F.2d 241, 243 (4th Cir. 1988) (citation omitted).

see also United States v. Bowker, 372 F.3d 365, 379 (6th Cir. 2004) (rejecting argument that

telephone harassment statute [i.e., 47 U.S.C. § 223(a)(1)(C)] is overbroad because “the thrust of

the statute is to prohibit communications intended to instill fear in the victim, not to provoke

discussion about political issues of the day.”), overruled on other grounds, 125 Fed. Appx. 701

(6th Cir. 2005); Tobin, 480 F.3d at 56 n.2; Gormley v. Director, Conn. Dept. of Probation, 632

F.2d 938, 941 (2d Cir. 1980) (holding that Connecticut telephone harassment statute is neither

constitutionally overbroad on its face nor as applied to defendant’s conduct because of “[t]he

parallel between the ‘compelling interest’ which Congress sought to protect in enacting the federal

statute [§ 223] and the equally compelling interest which the Connecticut legislature sought to

protect in enacting its statute.”); Lampley, 573 F.2d at 787 (telephone harassment statute

proscribing the making of “repeated telephone calls during which conversation ensues solely to

harass any person at the number called” was not unconstitutionally vague in light of statute’s

specific intent requirement) (emphasis added); United States v. Sayer, No. 2:11-CR-113-DBH,

2012 U.S. Dist. LEXIS 67684, at *18-19 n.11 (D. Me. May 15, 2012) (observing that “[t]he

constitutionality of criminalizing telephone harassment has been repeatedly affirmed) (citing

cases).

          Aside from arguing that 47 U.S.C. § 223(a)(1)(E) is overbroad, Chardón argues that the

statute is void for vagueness because it does not define terms such as “harass” and “solely to

harass.” Docket No. 47 at 23-24. “A statute is unconstitutionally vague when ‘men of common

intelligence must necessarily guess at its meaning and differ as to its application.’” Vanterpool v.



                                                12
     Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 13 of 17



People of the Virgin Islands, D.C. Crim. App. No. 2005-65, 2013 U.S. Dist. LEXIS 157313, at

*12-13 (D.V.I. Oct. 30, 2013) (quoting United States v. Lanier, 520 U.S. 259, 265 (1997)).

Interpretation of 47 U.S.C. § 223(a)(1)(E) requires no guesswork. “Harass” has a specific

definition, and as previously discussed, “solely to harass” refers to a specific intent requirement

which further negates any notion that 47 U.S.C. § 223(a)(1)(E) is void for vagueness, see Screws

v. United States, 325 U.S. 91 (1945) (noting that “the requirement of a specific intent to do a

prohibited act may avoid those consequences to the accused which may otherwise render a vague

or indefinite statute invalid”). As the Sixth Circuit Court of Appeals recognized in Bowker, the

meaning of harass “can be ascertained fairly by reference to judicial decisions, common law,

dictionaries, and the word[] [itself] because [it] possess[es] a common and generally accepted

meaning.” 372 F.3d at 381; see also Sayer, 2012 U.S. Dist. LEXIS 67684, at *32 (noting that the

term “harass” is not “arcane”). Indeed, the First Circuit Court of Appeals has defined what it

means to harass – to provoke an adverse reaction. See Tobin, 480 F.3d at 58; Tobin, 545 F. Supp.

2d at 194 (observing that the First Circuit Court of Appeals has construed “harass” to mean

“provoke an adverse emotional reaction.”).

       If, as Chardón suggests, she did not make repeated calls solely to harass anyone on

February 5, 2019, then she should put the United States to its burden before a jury of her peers.

The appropriate remedy to her proclamation of innocence, however, is not the invalidation of a

legitimate act of Congress.

       C. There is No Reason for the Court to Hold that 47 U.S.C. § 223(a)(1)(E) is
          Unconstitutional As Applied to Chardón

       Chardón’s argument that 47 U.S.C. § 223(a)(1)(E) is unconstitutional as applied to her

conduct is premature. This is so because there are contested factual issues which the jury must

resolve to determine whether Chardón violated 47 U.S.C. § 223(a)(1)(E). To illustrate, whether


                                                13
     Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 14 of 17



Chardón intended “solely to harass” a specific person when she repeatedly called Judge Swain’s

chambers’ phone line and left obscenity-laced messages with a threatening undertone is disputed.

Under these circumstances, without the development of a trial record, it would be inappropriate

for the Court to hold that 47 U.S.C. § 223(a)(1)(E) is unconstitutional as applied to Chardón’s

conduct. See Fed. R. Crim. P. 12(b)(2) (“A party may raise by pretrial motion any defense,

objection, or request that the court can determine without a trial of the general issue.”) (emphasis

added).

          Underscoring the need for a development of the record at trial is the fact that Chardón relies

on factual allegations that are not based on any evidence properly before the Court to support her

as-applied challenge. For instance, Chardón alleges that: (1) she lacked an intent to physically

harm Judge Swain, 6 see Docket No. 47 at 13-14; (2) her voicemails created only a “brief distraction

of clerical staff,” 7 Docket No. 47 at 14; (3) she did not engage in conduct that would constitute

other criminal offenses, see Docket No. 47 at 15; and (4) her voice messages are do not constitute

a “true threat,” but protected “political speech,” 8 Docket No. 47 at 16-18.




6
 Whether Chardón actually intended to physically harm Judge Swain has no bearing on whether
she committed the charged offense. Indeed, intent to cause physical harm is not an element of a
violation of 47 U.S.C. § 223(a)(1)(E).
7
 There is no evidence in the record for this assertion. Indeed, Chardón’s harassing voice messages
not only distracted Judge Swain’s staff, but have also consumed the resources of the United States
Marshal Service, the Federal Bureau of Investigation, and the United States Attorney’s Office.
8
  Setting aside the fact that Chardón has not been charged with violating 18 U.S.C. § 875(c),
whether a statement constitutes a “true threat” or protected speech “is a question for the jury.” See,
e.g., United States v. Tinoco, 730 Fed. Appx. 581, 585 (10th Cir. 2018) (quoting United States v.
Wheeler, 776 F.3d 736, 743 (10th Cir. 2015)); see also United States v. Thorsen, No. 2:13-cr-
00030-JAD-GWF, 2016 U.S. Dist. LEXIS 123994, at *5 (D. Nev. Aug. 17, 2016) (“The potential
defense that Defendant’s statements were conditional and, therefore, do not constitute a true threat
is a question for the jury to determine.”).


                                                   14
     Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 15 of 17



       To the extent that these factual allegations have any bearing on any potential First

Amendment defense Chardón may raise at trial, they would be inappropriate to consider on a

motion to dismiss the indictment. See United States v. Stevens, 578 F. Supp. 2d 172, 186 (D. Me.

2008) (holding that as-applied constitutional challenge was “fundamentally flawed[] since it relies

upon evidence not properly before the Court in a Rule 12(b)(2) motion to dismiss.”). This is

particularly so because resolution of any First Amendment concerns requires consideration of the

context in which the communications were made, and how they were made. 9 See, e.g., United

States v. Poulin, 588 F. Supp. 2d 58, 61-62 (D. Me. 2008) (rejecting as-applied First Amendment

challenge raised in a motion to dismiss); United States v. Coronado, 461 F. Supp. 2d 1209, 1217-

18 (S.D. Cal. 2006) (rejecting as-applied challenge on motion to dismiss based on First

Amendment grounds because “[f]actual developments at trial will determine and focus any First

Amendment issue.”); United States v. McDermott, 822 F. Supp. 582, 591-94 (N.D. Iowa 1993)

(accepting as true and in the light most favorable to the government the allegations in the

indictment in rejecting the defendant’s as-applied First Amendment challenge brought in a motion

to dismiss).

       In her effort to convince the Court to preclude a jury from considering the evidence,

Chardón cites United States v. Popa, 187 F.3d 672 (D.C. Cir. 1999) for the proposition that her



9
 Contrary to what Chardón argues, tone of voice is certainly a factor that may be considered in
deciding whether particular words fall outside the scope of the First Amendment’s protections. Cf.
In re T.L.S., 713 N.W.2d 877, 881 (Minn. Ct. App. 2006) (“[T]he disorderly shouting of otherwise
protected speech or engaging in other boisterous or noisy conduct may still trigger punishment . .
. without offending the First Amendment. In that circumstance, it is not the speech itself that
triggers punishment; the statute may be applied to punish the manner of delivery of speech when
the disorderly nature of the speech does not depend on its content.”); see also Cantwell v.
Connecticut, 310 U.S. 296, 309-10 (1940) (“Resort to epithets or personal abuse is not in any
proper sense communication of information or opinion safeguarded by the Constitution, and its
punishment as a criminal act would raise no question under that instrument.”).


                                                15
     Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 16 of 17



voice messages amounted to constitutionally protected political speech. 10 Popa involved a

defendant who was prosecuted, tried, and convicted under 47 U.S.C. § 223(a)(1)(C), which made

it a crime to make repeated anonymous interstate phone calls “with intent to annoy, abuse, threaten,

or harass any person at the called number or who receives the communications.” Id. at 674. The

conduct leading to the defendant’s prosecution amounted to seven anonymous calls he made to the

office of Eric Holder, the then-U.S. Attorney for the District of Columbia, whom he called a

“whore, born by a negro whore,” among other things. See id. at 673.

       The District of Columbia Circuit Court of Appeals ultimately vacated the defendant’s

conviction, holding that 47 U.S.C. § 223(a)(1)(C) was unconstitutional as applied to the

defendant’s conduct, but declined to hold that it was unconstitutional on its face. See id. at 678-

79. Notably, in reaching its decision, the District of Columbia Circuit Court of Appeals considered

the evidence developed at trial, including the defendant’s testimony that he called the office of the

U.S. Attorney to complain about police misconduct. Id. at 677. Far from supporting Chardón’s

argument that Popa should compel the Court to dismiss the indictment, Popa underscores the

strength of the United States’ argument that a developed trial record is necessary to properly




10
  In an apparent and misguided attempt to persuade the Court that Popa is of particular
significance, Chardón avers that Popa was authored by Justice Ruth Bader Ginsburg whom she
claims was a United States Circuit judge at the time. Docket No. 47 at 18. Chardón is mistaken
about the authorship of Popa. According to her Supreme Court biography, Justice Ruth Badur
Ginsburg became a member of the Supreme Court in 1993, six years before the District of
Columbia          Circuit         Court         of       Appeals          decided       Popa.
https://www.supremecourt.gov/about/biographies.aspx (last visited May 25, 2019). Popa was
authored by United States Circuit Judge Douglas H. Ginsburg.


                                                 16
      Case 3:19-cr-00153-FAB-BJM Document 56 Filed 05/27/19 Page 17 of 17



consider an as-applied challenge to the constitutionality of a statute on First Amendment

grounds. 11

                                           CONCLUSION

        For the reasons set forth above, Chardón’s motion to dismiss should be denied.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 27th of May, 2019.

                                                        ROSA EMILIA RODRIGUEZ VELEZ
                                                        UNITED STATES ATTORNEY

                                                        s/ Alexander L. Alum
                                                        Alexander L. Alum, U.S.D.C.-PR G01915
                                                        Assistant United States Attorney

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 27, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.
                                                 s/ Alexander L. Alum
                                                 Alexander L. Alum
                                                 Assistant United States Attorney




11
   For purposes of ruling on Chardón’s motion to dismiss, the Court need not determine whether
the holding in Popa was legally correct, and if so, whether it would invalidate a conviction in this
case. In any event, the legal correctness of the holding in Popa is questionable. See, e.g., Clay
Calvert, Protecting the Cellular Citizen-Critic: The State of Political Speech from Sullivan to
Popa, 9 WM & MARY BILL OF RIGHTS JOURNAL 353, 368 (2001) (stating that “it is highly
questionable whether the appellate court reached the correct conclusion in finding that ‘a
significant component of [the Popa defendant’s] calls involved political expression” because
“[a]lthough [the Popa defendant] testified that he called Holder’s office to complain about having
been assaulted by police officers and the prosecutor’s conduct in the threats case pending against
him, none of the calls cited by the appellate court either specifically refers to, or directly describes,
these incidents.”) (internal quotation marks and citation omitted).


                                                   17
